         Case 1:21-cv-00077-REP Document 7 Filed 04/27/21 Page 1 of 15




                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO


 ANTONIO MEZA-SAYAS,
                                                Case No. 1:21-cv-00077-DCN
                      Plaintiff,
                                                INITIAL REVIEW ORDER BY
        v.                                      SCREENING JUDGE

 CORIZON; DR. AGUILAR; DR.
 MIGLIORI; DR. BROWN; NURSE
 MONTAIN; and NURSE MARIA,

                      Defendants.


       The Clerk of Court conditionally filed Plaintiff Antonio Meza-Sayas’s Complaint

as a result of Plaintiff’s status as an inmate. The Court now reviews the Complaint to

determine whether it or any of the claims contained therein should be summarily dismissed

under 28 U.S.C. § 1915A. Having reviewed the record, and otherwise being fully informed,

the Court enters the following Order.

1.     Screening Requirement

       The Court must review complaints filed by prisoners seeking relief against a

governmental entity, or an officer or employee of a governmental entity, to determine

whether summary dismissal is appropriate. The Court must dismiss a complaint or any

portion thereof that states a frivolous or malicious claim, fails to state a claim upon which

relief may be granted, or seeks monetary relief from a defendant who is immune from such

relief. 28 U.S.C. § 1915A(b).




INITIAL REVIEW ORDER BY SCREENING JUDGE - 1
          Case 1:21-cv-00077-REP Document 7 Filed 04/27/21 Page 2 of 15




2.       Pleading Standard

         A complaint must contain “a short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A complaint fails to state a claim for

relief under Rule 8 if the factual assertions in the complaint, taken as true, are insufficient

for the reviewing court plausibly “to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “[D]etailed

factual allegations” are not required, but a plaintiff must offer “more than ... unadorned,

the-defendant-unlawfully-harmed-me accusation[s].” Id. (internal quotation marks

omitted). If the facts pleaded are “merely consistent with a defendant’s liability,” or if there

is an “obvious alternative explanation” that would not result in liability, the complaint has

not stated a claim for relief that is plausible on its face. Id. at 678, 682 (internal quotation

marks omitted).

3.       Factual Allegations

         Plaintiff is a prisoner in the custody of the Idaho Department of Correction

(“IDOC”), currently incarcerated at the Idaho State Correctional Center. Defendant

Corizon is the private company providing medical treatment to Idaho inmates under

contract with the IDOC, and the remaining Defendants are all Corizon medical

professionals. Plaintiff’s claims arise from medical treatment he received for an infection

in the leg or foot, though the timeline of events described in the Complaint is not entirely

clear.

         On February 15, 2019, Plaintiff was examined by Defendant Dr. Brown, who had

apparently been treating Plaintiff’s infection with medication. Compl., Dkt. 3, at 5. Plaintiff


INITIAL REVIEW ORDER BY SCREENING JUDGE - 2
         Case 1:21-cv-00077-REP Document 7 Filed 04/27/21 Page 3 of 15




informed Dr. Brown that the medications were not working and asked to try different

medications. Dr. Brown “continually ignored” Plaintiff’s requests. Id.

       In August 2019, Defendant Nurse Maria, who was “responsible for picking up

Health Service Requests & setting appointments for seeing medical,” treated Plaintiff’s leg

infection with lotion and antibiotics. Id. at 7. Plaintiff states that, as his infection worsened,

he “saw medical less & less & couldn’t get an appointment [scheduled by Nurse Maria]

even though [Plaintiff] was submitting [Health Service Requests] regularly.” Id.

       In late October 2019, Dr. Aguilar evaluated Plaintiff’s infection and prescribed

medication. Id. at 3. Dr. Aguilar also sent Plaintiff to Defendant Nurse Montain to clean

his foot with saltwater and to use cream. Nurse Montain then falsely reported to an

unidentified doctor that “everything was fine with [Plaintiff’s] foot.” Id. at 6. In fact,

Plaintiff asserts, the infection had been “getting worse month after month.” Id.

       Defendant Dr. Migliori examined Plaintiff’s leg multiple times, including in late

October 2019. Petitioner consistently asked Dr. Migliori for a second opinion regarding

treatment of the infection, but Dr. Migliori “always refused.” Id. at 4. By the time Plaintiff

was finally sent to the hospital, his leg “was unable to be saved” and immediately had to

be amputated.

       Plaintiff alleges that Defendants’ actions or inaction violated the Eighth

Amendment. Plaintiff seeks monetary damages.

4.     Discussion

       A.      Standards of Law Governing Plaintiff’s Claims

       Plaintiff brings claims under 42 U.S.C. § 1983, the civil rights statute. To state a


INITIAL REVIEW ORDER BY SCREENING JUDGE - 3
         Case 1:21-cv-00077-REP Document 7 Filed 04/27/21 Page 4 of 15




plausible civil rights claim, a plaintiff must allege a violation of rights protected by the

Constitution or created by federal statute proximately caused by conduct of a person acting

under color of state law. Crumpton v. Gates, 947 F.2d 1418, 1420 (9th Cir. 1991). To be

liable under § 1983, “the defendant must possess a purposeful, a knowing, or possibly a

reckless state of mind.” Kingsley v. Hendrickson, 135 S. Ct. 2466, 2472 (2015). Negligence

is not actionable under § 1983, because a negligent act by a public official is not an abuse

of governmental power but merely a “failure to measure up to the conduct of a reasonable

person.” Daniels v. Williams, 474 U.S. 327, 332 (1986).

       Prison officials and prison medical providers generally are not liable for damages

in their individual capacities under § 1983 unless they personally participated in the alleged

constitutional violations. Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989); see also Iqbal,

556 U.S. at 677 (“[E]ach Government official, his or her title notwithstanding, is only liable

for his or her own misconduct.”). Section 1983 does not allow for recovery against an

employer or principal simply because an employee or agent committed misconduct. Taylor,

880 F.2d at 1045.

       However, “[a] defendant may be held liable as a supervisor under § 1983 ‘if there

exists ... a sufficient causal connection between the supervisor’s wrongful conduct and the

constitutional violation.’” Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir. 2011) (quoting

Hansen v. Black, 885 F.2d 642, 646 (9th Cir. 1989)). A plaintiff can establish this causal

connection by alleging that a defendant (1) set in motion a series of acts by others that

violated the Constitution, or knowingly refused to terminate a series of such acts, which

the supervisor “knew or reasonably should have known would cause others to inflict a


INITIAL REVIEW ORDER BY SCREENING JUDGE - 4
         Case 1:21-cv-00077-REP Document 7 Filed 04/27/21 Page 5 of 15




constitutional injury”; (2) knowingly failed to act or acted improperly “in the training,

supervision, or control of his subordinates”; (3) acquiesced in the constitutional

deprivation; or (4) engaged in “conduct that showed a reckless or callous indifference to

the rights of others.” Id. at 1205–09 (internal quotation marks omitted).

       To bring a § 1983 claim against a municipality (local governmental entity) or a

private entity performing a government function—such as Corizon—a plaintiff must allege

that the execution of an official policy or unofficial custom inflicted the injury of which

the plaintiff complains, as required by Monell v. Department of Social Services of New

York, 436 U.S. 658, 694 (1978). See also Tsao v. Desert Palace, Inc., 698 F.3d 1128, 1139

(9th Cir. 2012) (applying Monell to private entities performing a government function).

Under Monell, the requisite elements of a § 1983 claim against a municipality or private

entity performing a state function are the following: (1) the plaintiff was deprived of a

constitutional right; (2) the municipality or entity had a policy or custom; (3) the policy or

custom amounted to deliberate indifference to plaintiff’s constitutional right; and (4) the

policy or custom was the moving force behind the constitutional violation. Mabe v. San

Bernardino Cnty., 237 F.3d 1101, 1110-11 (9th Cir. 2001). Further, a municipality or

private entity performing a state function “may be held liable under § 1983 when the

individual who committed the constitutional tort was an official with final policy-making

authority or such an official ratified a subordinate’s unconstitutional decision or action and

the basis for it.” Clouthier v. County of Contra Costa, 591 F.3d 1232, 1250 (9th Cir. 2010),

overruled in part on other grounds by Castro v. Cty. of Los Angeles, 833 F.3d 1060, 1069

(9th Cir. 2016) (en banc).


INITIAL REVIEW ORDER BY SCREENING JUDGE - 5
          Case 1:21-cv-00077-REP Document 7 Filed 04/27/21 Page 6 of 15




         An unwritten policy or custom must be so “persistent and widespread” that it

constitutes a “permanent and well settled” practice. Monell, 436 U.S. at 691 (quoting

Adickes v. S.H. Kress & Co., 398 U.S. 144, 167-168 (1970)). “Liability for improper

custom may not be predicated on isolated or sporadic incidents; it must be founded upon

practices of sufficient duration, frequency and consistency that the conduct has become a

traditional method of carrying out policy.” Trevino v. Gates, 99 F.3d 911, 918 (9th Cir.

1996).

         The Eighth Amendment to the United States Constitution protects prisoners against

cruel and unusual punishment. To state a claim under the Eighth Amendment, prisoners

must plausibly allege that they are “incarcerated under conditions posing a substantial risk

of serious harm,” or that they have been deprived of “the minimal civilized measure of

life’s necessities” as a result of the defendants’ actions. Farmer v. Brennan, 511 U.S. 825,

834 (1994) (internal quotation marks omitted). An Eighth Amendment claim requires the

plaintiff to satisfy both (1) an objective standard, “that the deprivation was serious enough

to constitute cruel and unusual punishment,” and (2) a subjective standard, that the

defendant acted with “deliberate indifference.” Snow v. McDaniel, 681 F.3d 978, 985 (9th

Cir. 2012), overruled in part on other grounds by Peralta v. Dillard, 744 F.3d 1076 (9th

Cir. 2014) (en banc).

         The Eighth Amendment includes the right to adequate medical and mental health

treatment in prison. Prison officials or prison medical providers can be held liable if their

“acts or omissions [were] sufficiently harmful to evidence deliberate indifference to serious

medical needs.” Estelle v. Gamble, 429 U.S. 97, 106 (1976).


INITIAL REVIEW ORDER BY SCREENING JUDGE - 6
          Case 1:21-cv-00077-REP Document 7 Filed 04/27/21 Page 7 of 15




         Regarding the objective standard for prisoners’ medical care claims, “society does

not expect that prisoners will have unqualified access to health care.” Hudson v. McMillian,

503 U.S. 1, 9 (1992). Therefore, “deliberate indifference to medical needs amounts to an

Eighth Amendment violation only if those needs are ‘serious.’” Id. The Ninth Circuit has

defined a “serious medical need” in the following ways:

               failure to treat a prisoner’s condition [that] could result in
               further significant injury or the unnecessary and wanton
               infliction of pain[;] ... [t]he existence of an injury that a
               reasonable doctor or patient would find important and worthy
               of comment or treatment; the presence of a medical condition
               that significantly affects an individual’s daily activities; or the
               existence of chronic and substantial pain ....

McGuckin v. Smith, 974 F.2d 1050, 1059-60 (9th Cir. 1992) (internal citations omitted),

overruled on other grounds, WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th Cir. 1997) (en

banc).

         As to the subjective standard, “deliberate indifference entails something more than

mere negligence, [but] is satisfied by something less than acts or omissions for the very

purpose of causing harm or with knowledge that harm will result.” Farmer, 511 U.S. at

835. A prison official or prison medical provider acts with deliberate indifference “only if

the [prison official or provider] knows of and disregards an excessive risk to inmate health

and safety.” Gibson v. Cnty. of Washoe, 290 F.3d 1175, 1187 (9th Cir. 2002) (internal

quotation marks omitted), overruled on other grounds by Castro v. Cty. of Los Angeles,

833 F.3d 1060 (9th Cir. 2016) (en banc). “Under this standard, the prison official must not

only ‘be aware of facts from which the inference could be drawn that a substantial risk of

serious harm exists,’ but that person ‘must also draw the inference.’” Toguchi v. Chung,


INITIAL REVIEW ORDER BY SCREENING JUDGE - 7
          Case 1:21-cv-00077-REP Document 7 Filed 04/27/21 Page 8 of 15




391 F.3d 1051, 1057 (9th Cir. 2004) (quoting Farmer, 511 U.S. at 837).

       In the medical context, deliberate indifference can be “manifested by prison doctors

in their response to the prisoner’s needs or by prison guards in intentionally denying or

delaying access to medical care or intentionally interfering with the treatment once

prescribed.” Estelle, 429 U.S. at 104–05 (footnotes omitted). Medical malpractice or

negligence does not support a cause of action under the Eighth Amendment, Broughton v.

Cutter Labs., 622 F.2d 458, 460 (9th Cir. 1980) (per curiam), and a delay in medical

treatment does not violate the Eighth Amendment unless that delay causes further harm,

McGuckin, 974 F.2d at 1060. Additionally, there is no constitutional right to an outside

medical provider of one’s own choice. See Roberts v. Spalding, 783 F.2d 867, 870 (9th Cir.

1986) (“A prison inmate has no independent constitutional right to outside medical care

additional and supplemental to the medical care provided by the prison staff within the

institution.”).

       “If a [prison official] should have been aware of the risk, but was not, then the

[official] has not violated the Eighth Amendment, no matter how severe the risk.” Gibson,

290 F.3d at 1188. Moreover, even prison officials or medical providers who did know of a

substantial risk to an inmate’s health will not be liable under § 1983 “if they responded

reasonably to the risk, even if the harm ultimately was not averted.” Farmer, 511 U.S. at

844. If medical personnel have been “consistently responsive to [the inmate’s] medical

needs,” and the plaintiff has not shown that the medical personnel had “subjective

knowledge and conscious disregard of a substantial risk of serious injury,” there has been

no Eighth Amendment violation. Toguchi, 391 F.3d at 1061.


INITIAL REVIEW ORDER BY SCREENING JUDGE - 8
         Case 1:21-cv-00077-REP Document 7 Filed 04/27/21 Page 9 of 15




       “There is not one proper way to practice medicine in a prison, but rather a range of

acceptable courses based on prevailing standards in the field.” Jackson v. Kotter, 541 F.3d

688, 697 (7th Cir. 2008) (internal quotation marks omitted). Accordingly, differences in

judgment as to appropriate medical diagnosis and treatment between an inmate and prison

medical providers—or, for that matter, between medical providers—are not enough to

establish a deliberate indifference claim. Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989).

       “[T]o prevail on a claim involving choices between alternative courses of treatment,

a prisoner must show that the chosen course of treatment ‘was medically unacceptable

under the circumstances,’ and was chosen ‘in conscious disregard of an excessive risk’ to

the prisoner’s health.” Toguchi, 391 F.3d at 1058 (alteration omitted) (quoting Jackson v.

McIntosh, 90 F.3d 330, 332 (9th Cir. 1996)). Stated another way, a plaintiff must plausibly

allege that medical providers chose one treatment over the plaintiff’s preferred treatment

“even though they knew [plaintiff’s preferred treatment] to be medically necessary based

on [the plaintiff’s] records and prevailing medical standards.” Norsworthy v. Beard, 87 F.

Supp. 3d 1104, 1117 (N.D. Cal. 2015). For example, in Snow v. McDaniel, a prisoner was

permitted to proceed on his Eighth Amendment claim that, for three years, prison doctors

had ignored the consistent recommendation by two outside specialists that the prisoner

needed hip surgery to alleviate his severe pain and mobility issues. 681 F.3d at 981.

       The Eighth Amendment requires that prison medical providers exercise informed

medical judgment. Thus, if a medical treatment is denied because of a blanket

governmental policy—rather than an individualized determination of the appropriate

treatment for the particular inmate—a factfinder may infer deliberate indifference. See


INITIAL REVIEW ORDER BY SCREENING JUDGE - 9
        Case 1:21-cv-00077-REP Document 7 Filed 04/27/21 Page 10 of 15




Rosati v. Igbinoso, 791 F.3d 1037, 1039–40 (9th Cir. 2015) (“Rosati plausibly alleges that

prison officials were aware of her medical history and need for treatment, but denied the

surgery because of a blanket policy against [sex reassignment surgery].”); Allard v. Gomez,

9 F. App’x 793, 795 (9th Cir. 2001) (unpublished) (“[T]here are at least triable issues as to

whether hormone therapy was denied ... on the basis of an individualized medical

evaluation or as a result of a blanket rule, the application of which constituted deliberate

indifference to [plaintiff’s] medical needs.”).

       However, if providers make an individualized assessment and choose a treatment

that, in their informed judgment, is medically appropriate, a plaintiff generally cannot

establish deliberate indifference. See Lamb, 895 F.3d at 760 (“[The plaintiff] is obtaining

psychological counseling and hormone treatments, including estrogen and testosterone-

blocking medication. Though prison officials have not authorized surgery or the hormone

dosages that [the plaintiff] wants, the existing treatment precludes a reasonable fact-finder

from inferring deliberate indifference.”); Supre v. Ricketts, 792 F.2d 958, 963 (10th Cir.

1986) (“While the medical community may disagree among themselves as to the best form

of treatment for plaintiff’s condition, the Department of Corrections made an informed

judgment as to the appropriate form of treatment and did not deliberately ignore plaintiff’s

medical needs.”). In such a case, a plaintiff must plausibly allege that the defendants

intentionally interfered with appropriate medical diagnosis and treatment—for example,

by “creat[ing] a pretextual report to support denial” of a requested treatment. Norsworthy,

87 F. Supp. 3d at 1117.

       A plaintiff cannot simply restate these standards of law in a complaint. Instead, a


INITIAL REVIEW ORDER BY SCREENING JUDGE - 10
          Case 1:21-cv-00077-REP Document 7 Filed 04/27/21 Page 11 of 15




plaintiff must provide specific facts supporting the elements of each claim and must allege

facts showing a causal link between each defendant and Plaintiff’s injury or damage.

Alleging “the mere possibility of misconduct” is not enough. Iqbal, 556 U.S. at 679.

         B.    The Complaint States Plausible Eighth Amendment Medical Treatment
               Claims Against All Defendants

         The Court liberally construes Plaintiff’s Complaint as stating colorable Eighth

Amendment claims against each named Defendant. Plaintiff’s allegations give rise to a

reasonable inference that the Defendant medical providers consistently treated Plaintiff’s

infection with ineffective medication, even after realizing it was not working and without

seeking a second opinion. This is sufficient to state a plausible Eighth Amendment claim

against the individual Defendants. See Snow, 681 F.3d at 981. Given that the allegedly

ineffective treatment continued over the course of at least eight months, Plaintiff’s

allegations also give rise to a reasonable inference that the individual medical providers

were following a policy or an unofficial custom of Corizon in deciding to continue an

allegedly ineffective treatment. See Monell, 436 U.S. at 691. Therefore, Plaintiff will be

allowed to proceed on the claims in the Complaint.

                   REQUEST FOR APPOINTMENT OF COUNSEL

         Plaintiff also seeks appointment of counsel. See Compl. at 8. Because Plaintiff is

not proceeding in forma pauperis, appointment of pro bono counsel is not appropriate at

this time. Plaintiff is encouraged to seek his own counsel on a paid or contingency fee

basis.

                                      CONCLUSION



INITIAL REVIEW ORDER BY SCREENING JUDGE - 11
          Case 1:21-cv-00077-REP Document 7 Filed 04/27/21 Page 12 of 15




        Plaintiff may proceed as outlined above. This Order does not guarantee that any of

Plaintiff’s claims will be successful. Rather, it merely finds that the claims are plausible—

meaning that they will not be summarily dismissed at this time but will proceed to the next

stage of litigation. This Order is not intended to be a final or a comprehensive analysis of

Plaintiff’s claims.

        Defendants may still file a motion for dismissal or motion for summary judgment if

the facts and law support such a motion.1 Because (1) prisoner filings must be afforded a

liberal construction, (2) governmental officials often possess the evidence prisoners need

to support their claims, and (3) many defenses are supported by governmental records, an

early motion for summary judgment—rather than a motion to dismiss—is often a more

appropriate vehicle for asserting procedural defenses such as non-exhaustion or entitlement

to qualified immunity.

                                                 ORDER

        IT IS ORDERED:

        1.      Plaintiff’s request for appointment of counsel (contained in the Complaint)

                is DENIED.

        2.      Plaintiff may proceed on his Eighth Amendment medical treatment claims

                against all named Defendants.

        3.      Within 90 days after entry of this Order, Plaintiff must obtain a waiver of



1
 The standards for a motion to dismiss for failure to state a claim under Rule 12(b)(6) are the same standards
that the Court has used to screen the Complaint under § 1915A. Therefore, motions to dismiss for failure
to state a claim are disfavored in cases subject to § 1915A and may be filed only in extraordinary
circumstances.


INITIAL REVIEW ORDER BY SCREENING JUDGE - 12
      Case 1:21-cv-00077-REP Document 7 Filed 04/27/21 Page 13 of 15




          service from, or effect formal service of process of the Complaint upon,

          Defendants Corizon, Aguilar, Migliori, Brown, Montain, and Maria. Plaintiff

          is advised that service and waiver are governed by Rule 4 of the Federal

          Rules of Civil Procedure.

     4.   The Clerk of Court will provide Plaintiff with (a) six issued summonses for

          service of process, and (b) six copies of the Notice of Lawsuit and Request

          to Waive Service of Summons. If Defendants do not waive service, Plaintiff

          alone is responsible for effecting formal service of process upon them.

     5.   Plaintiff is advised that the attorneys who regularly represent Corizon in

          federal court are Kevin West and Dylan Eaton, Parsons Behle & Latimer,

          800 W. Main Street, Suite 1300, Boise, Idaho, 83702. Plaintiff may seek a

          waiver of service from these attorneys on Defendants’ behalf. However,

          Plaintiff should be aware that, because the decision to waive service belongs

          to the client, not the lawyer, attorneys are not necessarily permitted to waive

          service on a client’s behalf.

     6.   The parties must follow the deadlines and guidelines in the Standard

          Disclosure and Discovery Order for Pro Se Prisoner Civil Rights Cases,

          issued with this Order.

     7.   Any amended pleadings must be submitted, along with a motion to amend,

          within 150 days after entry of this Order.

     8.   Dispositive motions must be filed no later than 300 days after entry of this

          Order.


INITIAL REVIEW ORDER BY SCREENING JUDGE - 13
      Case 1:21-cv-00077-REP Document 7 Filed 04/27/21 Page 14 of 15




     9.    Each party must ensure that all documents filed with the Court are

           simultaneously served upon the opposing party (through counsel if the party

           has counsel) by first-class mail or via the CM/ECF system, pursuant to

           Federal Rule of Civil Procedure 5. Each party must sign and attach a proper

           mailing certificate to each document filed with the court, showing the manner

           of service, date of service, address of service, and name of person upon whom

           service was made.

     10.   The Court will not consider ex parte requests unless a motion may be

           heard ex parte according to the rules and the motion is clearly

           identified as requesting an ex parte order, pursuant to Local Rule of

           Civil Practice before the United States District Court for the District

           of Idaho 7.2. (“Ex parte” means that a party has provided a document

           to the court, but that the party did not provide a copy of the document

           to the other party to the litigation.)

     11.   All Court filings requesting relief or requesting that the Court make a

           ruling or take an action of any kind must be in the form of a pleading

           or motion, with an appropriate caption designating the name of the

           pleading or motion, served on all parties to the litigation, pursuant to

           Federal Rules of Civil Procedure 7, 10 and 11, and Local Rules of

           Civil Practice before the United States District Court for the District

           of Idaho 5.1 and 7.1. The Court will not consider requests made in the

           form of letters.


INITIAL REVIEW ORDER BY SCREENING JUDGE - 14
      Case 1:21-cv-00077-REP Document 7 Filed 04/27/21 Page 15 of 15




     12.   No party may have more than three pending motions before the Court

           at one time, and no party may file a motion on a particular subject

           matter if that party has another motion on the same subject matter

           currently pending before the Court. Motions submitted in violation of

           this Order may be stricken, summarily denied, or returned to the

           moving party unfiled.

     13.   Plaintiff must notify the Court immediately if Plaintiff’s address changes.

           Failure to do so may be cause for dismissal of this case without further notice.

     14.   Pursuant to General Order 324, this action is hereby returned to the Clerk of

           Court for random civil case assignment to a presiding judge, on the

           proportionate basis previously determined by the District Judges, having

           given due consideration to the existing caseload.


                                               DATED: April 27, 2021


                                               _________________________
                                               David C. Nye
                                               Chief U.S. District Court Judge




INITIAL REVIEW ORDER BY SCREENING JUDGE - 15
